Flansbtjrg, J.
On motion for rehearing. The questions arise on the cross-petition of the Horsch Lumber & Ooal Company, seeking to recover a money judgment against defendants E. T. George and Lavina George, husband and wife, and to foreclose a 'mechanic’s lien upon' the property of Lavina George, the company having furnished lumber for the construction of a house upon property, the separate estate of Mrs. George.
One defense is that the company furnished lumber upon the contract of E. T. George, and that he did not act, in contracting- for such lumber, as the agent of his wife, but for himself alone. The record does not sustain that defense.
Mrs George testified that she and her husband had for some'time talked of building a home upon the property in question; that she, herself, drew a great number of plans for the house and finally they decided upon one of them; that she and her husband then met with a *53contractor, at their home, and went over the plans and estimated the cost; that at that time she knew that her husband had made a contract with the Horsch Lumber & Coal Company for lumber to go into the house, and that it was1 then agreed that the contractor should take the lumber, so contracted for, 'and use it in the construction of the building. She said, however, that she paid no attention to the question of materials, and if she saw the lumber bill figures it was just as the men had them there, figuring upon them. She said that the matter of proyiding materials was left to her husband, and that he acted “just as any husband would by working together in building a housethat she paid little attention to the business arrangements or contracts, since she knew Mr. George was attending to that. She paid attention to the details of the plan of the house. Further testimony of hers follows: “Q. Did you ratify what he had done or did you object to it? A. I didn’t do either. I knew that he was doing the right thing. I suppose you would say I ratified what he was doing. Q. Well,,was it satisfactory to you? A. All that he has done about building the home has been satisfactory to me.” They talked over changes in the plans with the contractor and her testimony was: “I gave my choice of my idea of the home. Q. And your choice was the one used in most of the instances, wasn’t it? A. Yes, sir.” When construction of the building was commenced, one of the plans drawn by her was tacked to a board and kept upon the premises by the carpenters as a guide for their work. During .construction she was frequently at the building to see that the work was progressing, according to the plans, sometimes, she says, 10 or 12 times a day. She personally selected the windows which were put into the building. Many changes were made in course of construction, which were talked over and to which she agreed.
In fact, all the testimony tends to but one conclusion: That Mrs. George and her husband planned and constructed the house together as a common enterprise, *54and that Mr. George, in all he did, acted with the full authority and approbation of his wife.
The facts in the case, therefore, do not bring it within the rule announced in Rust-Owen Lumber Co. v. Holt, 60 Neb. 80, that mere knowledge by the wife that her husband is constructing buildings on her premises does not establish agency, when he acts for himself alone, and ■where she takes no part in the planning or direction of the construction of the house.
The question of whether the husband acts with authority from the wife and is her agent is a question of fact to be determined from the circumstances of each particular case. Mere knowledge that a building is being constructed by her husband upon her premises, when that fact stands alone, is insufficient to show that her husband acted as her agent. Agency in such a case will not be presumed from the marital relation; but the fact that the wife has such knowledge, in the light of other evidence, may, be of strong corroborative value. Owing to the close relationship existing between husband and wife, an agency by the husband may be created by slight circumstances. It is unnecessary that they enter into any formal contract of agency, nor is it necessary that the wife expressly state to her husband that she gives him authority to act. Such an agency may be inferred from things said and acts done.
Where it is shown that a husband and wife plan a home together, to be built upon premises constituting the wife’s separate estate, and where she draws the plans and shares in directing and controlling the undertaking, helps select certain materials, is present during and takes part in the conversation with the contractor at the time the contract for the construction of the building is entered into, frequently visits the building during the course of construction, to see that the plans are being carried out, the acts of the husband, in ordering materials and labor in furtherance of such common undertaking, are sufficiently shown to have been done under *55such authority from the wife as will hind her through her husband as agent. McCormick v. Lawton, 3 Neb. 449; Bradford v. Peterson, 13 Neb. 96; Milligan v. Alexander, 72 W. Va. 615; Bodey v. Thackara, 143 Pa. St. 171; Jobe & Meanor v. Hunter, 165 Pa. St. 5; note, 4 A. L. R 1042; 13 R. C. L. p.1173, sec. 200.
It may be further pointed out in this connection that the trial court made a-specific finding that Mrs. George had bound herself as a party to the contract made with the contractor, and her testimony shows that, at the time of the execution of that contract, she was informed of the arrangement between her husband and the lumber company for the furnishing of lumber. Had she not been informed of that arrangement prior to that time, her action, after such information had been imparted to her, in then proceeding to a contract with the contractor, whereby he was to take over the lumber hill and use the lumber in the construction of. the house, constitutes a ratification of an arrangement made between her husband and the lumber company, and shows' an authority ■from her that the particular lumber t ordered should he used upon her premises. It is our opinion, therefore,, that a mechanic’s lien would attach.
The defendants George and his wife assert, as a further defense, that, after Mr. George had made the contract with the company, the company agreed to turn the lumber bill agreement over to the contractor of the defendants, and that the defendants were thereby released by a novation.
The original lumber bill was $1,300. In the beginning Mr. George expected to conduct and supervise the erection of the building himself. Later it was decided that the work would he .let to a contractor. When Mr. and Mrs. George went over the matter of construction with the contractor, changes were made in the plans, and it became apparent that extras would be necessary on the lumber bill. At the time of this conversation, the Georges agreed with the contractor that he should take over the *56lumber bill that Mr. George had contracted and use the lumber in the construction of the building. Mr. George then, in company with his brother, went to the lumber company, and the conversation took place between Mr. George and the manager of the company upon which the defendants rely as showing a novation.
Mr. George relates the conversation thus: “I told Mr. Kallemyn (the lumber company’s manager) that the bill of lumber that we had agreed to take had been taken by Mr. Seng (defendants’ contractor), that he had contracted to build our house and he would take it on the terms that we had talked over with him. * * * I don’t recall just what may have been said more than this, that we had let the contract to Mr. Seng and he was to erect the building and furnish the material, taking this bill of lumber that we had agreed to take from them. * * He (Mr. Kallemyn) said; ‘It don’t matter much to me, just so I get my money; that is what I am in-, terested in. ’ * * * Q'. At that time all you had said to Mr. Kallemyn was — that is, as to these extras — that you were to pay for them. Wasn’t that the question of your conference at that time with him? A. I think so, at the time we told him the contract was with Mr. Seng. * * * A. What I told Mr. Kallemyn was that there were certain things that were to be extras; we knew they would be in there, and they would be extra, above this bill. Q. And ‘we’ were to pay for them, or words to that effect? A. Well, I don’t know just what I said there, but the thought was that this was a part of the contract, and this would be above the contract price of the lumber; here was a certain bill of lumber figured, but Mr. Seng couldn’t take that bill of lumber without these additional doors, windows, and change to the more expensive floor; we had talked that over, so we expected to pay for the extras on those. Q. Who do you refer to as ‘we’? A. Myself. Q. And not Mr. Seng; you don’t mean that he was a part of that Gve’? You mean yourself?. A. Well, I went to Mr. Kallemyn, who was furnishing this lumber, *57and I wanted him to understand that there were certain things that we would pay — that I was to pay for, if that suits you better — if it went above that in my settlement with Mr. Seng.”
Mr. Georg’e’s brother testified: “My brother told Mr. Kallemyn that he had let the contract for his building to Mr. Seng, and that he was to take the lumber bill, and that my brother said I am to pay extra for what doors and windows and floors there is used, over this bill,” and that Mr. Kallemyn answered either “that the house is good for the pay,” or that he was “interested in getting” his pay, or “something to that effect.” Mr. George did not remember whether' anything was said in that conversation as to whom he would make payment for the extras; whether he would pay the contractor or the company direct. Upon that point his testimony is quite indefinite, but his testimony is that he had in mind that he would pay the contractor, who in turn should pay the company.
The company received $1,389.62 on its account. This more than covers the original bill of $1,300. The extras amounted to $790.74, and there remains unpaid a balance of $701.12. The conversation had with regard to extras is quite important. The question presented is whether such conversation is sufficient to support a finding of novation. The testimony on behalf of the company, which conflicts with that of defendant Georg’e, and is to the effect that Mr. George was, in this conversation, affirmatively told that he would be looked to personally for pay, and would not be released, it.is unnecessary to consider. Mr. George naturally would desire that his contractor take the lumber that he had contracted for. Had the' contractor purchased lumber elsewhere,- or entered into an independent contract for lumber, Mr. George would have had two bills of lumber to account for, when he could use only one. Tn the light of these circumstances, does the conversation, as' related by Mr. George and his brother, indicate that Mr. George was to *58be entirely released and discharged from further obligation to the company, and that the contractor was to be accepted as a substitute in his place and relied upon alone for the payment of the purchase price ?
A novation will never be presumed. The complete discharge of the original debtor must be shown to have been expressly agreed upon, or must be necessarily and clearly inferred from the express terms of the agreement. . An agreement, in order to result in a novation, must contain two stipulations: One, to completely extinguish an existing liability, and the other, to substitute a new one in its place. Before the original debtor will be discharged and another party substituted in his place, the burden is upon the original debtor to show, just as in proving any other contract, that such was intended, not only by him, but also by the creditor and by the party to be substituted. Goetz Brewing Co. v. Waln, 92 Neb. 614; Western White Bronze Co. v. Portrey, 50 Neb. 801; Indiana Bridge Co. v. Hollenbeck, 99 Neb. 115; Mercer v. Miles, 28 Neb. 211; Barnes v. Hekla Fire Ins. Co., 56 Minn. 38; Studebaker Bros. Mfg. Co. v. Endom, 51 La. Ann. 1263, 72 Am. St. Rep. 489; State Bank v. Domestic Sewing Machine Co., 99 Va. 411, 86 Am. St. Rep. 891; 20 R. C. L. p. 372, sec. 16; and note, L. R. A. 1918B, 113.
In the case of Barnes v. Hekla Fire Ins. Co., supra, the court said (page 41) “It is frequently the case that the creditor consents to the arrangement as a favor, or for the convenience of his debtor; and we apprehend it would be a surprise to the parties, as well as an injustice, in many cases, if it were held to operate as a release of the original liability; and therefore it should distinctly appear, from the express terms of the agreement, or as a necessary inference from the situation of the parties, and the special circumstances of the case, that such was the intention and understanding of the parties, of which the creditor was chargeable with notice.”
*59The statement by Mr. George, that he himself intended to pay for extras if they went above the settlement with Mr. Seng, does not indicate even an intention on his own part that he was to be completely released from all obligation; nor does the statement by Mr. Kallemyn, that he was interested in his pay and that the property would be good for the lumber bill, indicate an intention on his part to release Mr. George. Furthermore, there was no valid reason at that time why Mr. George should be released, since it was contemplated by all concerned that he was to be the ultimate source from which the money to satisfy the lumber account would be forthcoming. "We cannot say that a clear intention that no obligation was to continue against him is necessarily nor reasonably to be inferred from this testimony, and it is our conclusion that a novation did not result.
The law protects those furnishing materials and lumber for building purposes, on the theory that the owner may protect himself by seeing that all bills are paid before he settles with the contractor. If a full settlement has been actually made with the contractor in this case before the bills were paid, we cannot, in this suit, relieve against the situation. The defendants’ remedy is against the contractor, who, Mr. George’s testimony shows, is financially responsible.
The former opinion is modified in the respects above indicated, and the case is reversed and remanded for further proceedings in accordance with this opinion.
Reversed.